     Case 2:21-cv-00092-JDC-KK Document 8 Filed 02/03/21 Page 1 of 1 PageID #: 43



AO 399 (01/09) Waivcr of the Scrvice of Summons



                                       UNnBn Srarps Dlsrrucr CoURT
                                                                            for the
                                                         Western District of Louisiana

 Bio Brothers/Blo Sisters of Soulhwest Lou isiana. lnc                        )
                        Plaintill                                             )
                                  v                                           )       Civil Action No. 2:21-CV-00092-JDC-KK
             AmGUARD                       Comoanv                            )
                              Defendanl                                       )

                                             WATVER OF THE SERVICE OF SUMMONS

To:     MichaelWilllamson
            (Nane of the plalntlfs     auorney or unrepresentcd   platntfi)

        I have received vour request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, ind a prepaid means of returning one signed copy of the form to you.

           I, or the entity t represent, agree to save the expense of serving a summons and complaint in this case.

           I understand that I, or the entity I represent, will     keep all defenses or objections to the lawsuit, the court's
jurisdiction,   ;d     ih; u"nu. of th" action, Lut thit I waive any obj'ections to the absence of a summons or of service.
        I atso understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days    from                  O1t1gl2011       , the date when this request was sent (or 90 days if it was sent outside
                                                                                                                           the
UniteiStates).@gmentwillbeenteredagainstmeortheentityIrepresent.
          2/2/2021
Date:
                                                                                                Stgnature   olthe attorney or unrepresented parly
                                                                                                Nona Loftus
         Prinled nome of party walvlng            olsummons                                                        Prinled name


                                                                                              39 Public Square Wilkes-Barre, PA 18701

                                                                                                                     Address
                                                                                              nona.loftus@guard.com

                                                                                                                  E-mail address
                                                                                             570-825-9900

                                                                                                                Telephone number


                                            Duty to Avoid Unnccessara Expenscc of Scrvlng a Summons



;#U;iile-ili.;;iti 6il;jffi l;F ih";-p"nses of service, unless the defendont shows good cause for the failure'
"no.o,",*llllTil,:fff;lil,il'i"s:";tilli'j$lf"tt.ilH:'#llri'f;il:il'ilffiTiri:i"#i"TPJi::'i:::3.ftsli"o!"1;'lill'*";u,lli;
          ..Good cause,, does nol include a beliefthat the lawsuit is groundless, or that it has been brought in an lmproper venue, or that the court has
nojurisdiction over this maner or over thc dofendant or the defendant's property,
                          is signed and returned, you can stilt make these and all other defenses and objcctions, but
                                                                                                                      you cannot object to lhe absence   of
           lfthe waiver
I   summons or olservice,
                                                                                                                                    12 on thc plaintiff
           Ifyou waive service, then you must ,within rhe time specified on the waiver form, se rve an answer or amotion under Rule
and filc a copy with   rhe.";:';ilig;;;;;?;;ffitil          iil;i;;;i;"t\                          time to nspond than ila summons had been served'
                                                                                  you aie allowea more
